Decree affirmed. Exceptions overruled. After a single justice refused to issue an order of notice upon a petition to file a bill of review of a proceeding in the Land Court, a decree was entered dismissing the petition. The petitioner appealed and filed a request for a report of “fact, law, and all upon which” the judge dismissed the petition. This request was denied and the petitioner excepted. In this confused ease no error appears. The petition on its face presented no question worthy of judicial consideration.